OPINION
SHEA, Justice.
This is a petition for certiorari brought by the petitioners, owners of a used-car sales business, from the City Council of the City of Pawtucket’s denial of the petitioners’ automobile-repair-shop-license application. We quash the order of the city council.
The respondent City Council of the City of Pawtucket failed to file a brief and did not appear for the oral arguments on this matter. However, it can be discerned from the information provided that the question before us involves the validity of an ordinance regulating automobile-repair shops within the city of Pawtucket. This city ordinance, chapter 2008, was enacted on December 10, 1987. The enabling legislation that grants the city of Pawtuck-et the authority to legislate and regulate motor-vehicle-repair businesses in that city, however, was not enacted until July 7, *13411989. See P.L.1989, ch. 313, § 1. As such, the city ordinance in question is ultra vires and a nullity.
Accordingly the petition for certiorari is granted, the order of the city council denying the application for the repair-shop license is quashed, and the papers of the case are remanded to the city council with our decision endorsed thereon,